Citation Nr: 1422960	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-15 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina, J. Eagle, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1974.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and has been subsequently transferred to the RO in Honolulu, Hawaii.

According to the record, the appellant requested a hearing before a member of the Board.  Subsequently, a hearing was scheduled for September 2012.  In August 2012, a letter from the appellant's representative stated that she was withdrawing her request for a hearing and there was no indication that she wished to reschedule.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The appellant claims that service connection for the cause of the Veteran's death is warranted.  Specifically, she alleges that he was exposed to herbicides coincident with his service on the Naval Communications Station on Guam where he was stationed from March 1969 to September 1970, which presumptively caused his lung cancer, atherosclerotic coronary artery disease, diabetes mellitus type II, and peripheral neuropathy of the lower extremities, which, in turn, led to or contributed to his death. 

According to the Veteran's death certificate, he died in March 2008, with the immediate cause of death identified as pulmonary thromboemboli of the left lung.  The conditions of probable deep venous thrombosis of the right leg, subtotal pneumonectomy of the right lung, and bronchial carcinoid of the right lung (by history) were identified as contributing to the immediate cause of death.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his lifetime. The United States Court of Appeals for Veterans Claims (Court) concluded that notice under 38 U.S.C.A. § 5103(a) for a DIC claim must include: (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the Board finds that the September 2008 letter from the RO to the appellant does not contain the level of specificity set forth in Hupp.  Specifically, it did not contain information regarding how to establish service connection for the cause of the Veteran's death based on a nonservice-connected disorder.  Such is especially relevant as the Veteran was not service connected for any disabilities at the time of his death.  The Court held in Hupp that the Section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  Therefore, the Board finds that a remand is necessary in order to afford the appellant proper VCAA notice pursuant to Hupp, supra. 

As relevant to the appellant's allegation that the Veteran was exposed to herbicides on in Guam, the appellant and her representative have submitted copies of a prior Board decisions pertaining to other veterans, in which herbicide exposure in Guam was conceded.  The facts and findings in the prior Board decision pertain to those veterans' cases and not to the case at hand.  The Board is not bound by findings found in previous Board decisions, and any findings made in prior Board decisions only pertain to the veterans' who submitted that appeal.

VA regulations provide that a veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The presumption of exposure has recently been amended to include service with specific units in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971.  The appellant contends that the Veteran was exposed during service in Guam.  As there is no evidence that the Veteran served in the Republic of Vietnam or Korea, the aforementioned presumptions do not apply in this case.

Regarding the appellant's assertions that the Veteran's herbicide exposure occurred in Guam, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  VBA Fast Letter 09-20 (May 6, 2009).  In this case, it does not appear that the required evidentiary development procedures have been developed.  Therefore, the Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual. 

After completing the aforementioned development, if it is determined that the Veteran was exposed to herbicides while serving on active duty, the AOJ should conduct any additional development deemed necessary for the adjudication of the claim, to include obtaining any required medical opinion(s).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant and her representative notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes (1) a statement of the conditions for which the Veteran was service-connected at the time of his death, if any; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra. 

2. Following completion of the above, the AOJ shall comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Specifically, the AOJ should contact the VA Compensation Service to request a review of DOD's inventory of herbicide operations based on the information in the Veteran's service personnel records, the documents provided by the appellant and her representative, and the appellant's statements regarding the Veteran's alleged herbicide exposure in Guam.

Following this action, if herbicide exposure to the Veteran is not verified, the AOJ should then ask the JSRRC for verification as to whether the Veteran was exposed to herbicides as alleged during his period of service in Guam.  The Veteran's service personnel records, the documents provided by the appellant and her representative, and a summary of the appellant's allegations regarding the Veteran's herbicide exposure in Guam must be provided for review.

All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3. Provide the appellant with another opportunity to identify or submit any additional treatment records relevant to the Veteran's lung cancer, atherosclerotic coronary artery disease, hypertensive cardiovascular disease, diabetes mellitus type II, and peripheral neuropathy of the lower extremities, which have not been already associated with the record.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. After completing the aforementioned development, if it is determined that the Veteran was exposed to herbicides while serving on active duty, the AOJ should conduct any additional development deemed necessary for the adjudication of the claim, to include obtaining any required medical opinion(s) from an appropriate specialist. 

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

